Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 1 of 27




                 EXHIBIT 1
       Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 2 of 27




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES, INC.,
JADE CHENG, JASON YUYI, CATHY YU,
CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and
CHANGHUA NI
                                                           Civil Action No. 1:16-CV-10386 (LTS)
                              Plaintiffs,
                      v.

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HEWLETT PACKARD ENTERPRISE
COMPANY, and DAVID GILL

                              Defendants.



                                 AFFIDAVIT OF JASON YUYI

       I, Jason Yuyi, hereby declare under the penalty of perjury as follows:

1. I make this Affidavit based on my own personal knowledge, under the penalties of perjury,

   and of my own free will.

2. On November 6, 2020, I submitted an application for two travel visas—one for myself and one

   for my wife and co-Plaintiff, Cathy Yu—to the U.S. Consulate in Beijing. Attached hereto as

   Exhibit A is a screenshot showing that we are applying for two U.S. visas under a single

   application, and a certified translation of the same.

3. On February 23, 2021 my wife and I were granted visa interviews at the U.S. Consulate in

   Beijing, scheduled to take place on April 6, 2021. (See ECF 495-2.)
       Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 3 of 27




4. On March 30, 2021, I received an email from the U.S. Consulate informing me that all visa

   interviews scheduled from April 6 through April 9, 2021 had been cancelled. This would

   include our interview, which was scheduled for April 6, 2021. Attached hereto as Exhibit B is

   a true and correct copy of that correspondence.

5. Once my interview was cancelled, I had to try to reschedule it through the appointment website

   page. Cathy and I have checked the website nearly every day since, usually multiple times a

   day. However, each time I have checked the site, there have been no available appointment

   times. Attached hereto as Exhibit C is a true and correct copy of the website—when I checked

   on April 27, 2021—showing that there are no time slots available, and a certified translation

   of the same.

6. On April 30, 2021, I located an interview appointment and immediately signed up for the first

   available slot, which is November 18, 2021. Currently, only the U.S. Consulate in Beijing—

   and none of the other locations in mainland China—has interview appointments available for

   the applicable visa type. I will continue to check the website diligently to see if I can obtain

   an earlier appointment. Attached hereto as Exhibit D is a true and correct copy of the

   confirmation confirming my interview date, and a certified translation of the same.

7. On April 20, 2021, I went to my local Entry & Exit Administrative Office to pick up my Exit-

   Entry Permit (“EEP”) for my upcoming deposition in Macau. I also asked the officers when I

   would be permitted to travel to the U.S. While EEPs are only necessary for travel to Taiwan,

   Macau, and Hong Kong, Chinese citizens planning to travel abroad must obtain permission to

   do so from their local EEAO. The EEAO informed me that due to COVID-19 travel

   restrictions, I would not have permission to travel to the U.S. for at least the next month or

   two. They were not able to tell me when I would be able to do so.




                                                2
       Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 4 of 27




8. My upcoming deposition is scheduled from May 10 to May 12, 2021, starting each day at 6:00

   p.m. EST. Due to the twelve hour time difference, the deposition starts on May 11, 2021, at

   6:00 a.m. Macau local time. I booked flights that land in Zhuhai Airport, on the border of

   Macau, on May 9, 2021. Attached hereto as Exhibits E and F are true and correct copies of

   my flight tickets, and certified translations of the same.




                                                 3
  Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 5 of 27




       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed On: May 1, 2021
             Yantai , The People's Republic of China

                                                                             )''
                                                   By: _ _                     1_
                                                          , lcv"'-...............
                                                                   $or1 Y_vt_~ ___
                                                               Jason Yuyi




                                               4
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 6 of 27




           EXHIBIT A
                        Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 7 of 27
                                                                        [Certified Translation]




 U.S. Visa Application                                 in China                                                                           Language: Chinese (Simplified)


 Back to Home Page                                                                                                             Username yuyi_jason@163.com (27986406)

 New Visa Application/Interview Appointment   >Visa Class               > Embassy/Consulate General > Visa Application Category. > Visa Type > Payment
                                              Non-immigration             BEIJING                       BEIJING All Others          B1
 Group Interview Appointment                  Step 8: Please input below computer readable visa fees payment receipt information.
 Appointment History                          Fees Summary:
 Feedbacks
 Personal Information Update
 Logoff                                       Number of applicants                                                                                                   2
                                              Fees per applicant                                                                                              USD 160
                                              Current exchange rate                                                                                  6.60 CNY to 1 USD
                                              Total fees (2x160x6.60)                                                                                     CNY 2112.00
                                              Click for payment options
                                              Please read carefully: before providing your receipt number, please make sure passport documentation information and
                                              DS-160 information are consistent with the information of the applicant in ustraveldocs.com. If there is discrepancy among
                                              the file, passport information and DS-160 information, the applicant may have to establish a new file and pay for the MRV
                                              fees again. After the MRV receipt is applied to a specific applicant file, the MRV fees cannot be refunded or transferred.
                                              No matter if you make the payment online through AliPay, in cash or ATM, CGI, China Citic Bank, AliPay or the US Embassy
                                              in China cannot provide a Chinese invoice or receipt. Please don’t email or call the US Embassy, AliPay, China Citic Bank or
                                              the Customer Service Center to ask for a Chinese invoice or receipt. They won’t be able to provide any assistance.

                                              Yi, Yu

                                              Receipt Number: 730227986406368521273564

                                              Xiaomeng, Yu

                                              Receipt Number: 730227986406368521273564

                                              Please visit http://www.ustraveldocs.com/cn/VisaFees.asp for more information regarding application fees.

                                              Back                                                                                                    Continue




                                                                                                               First to
                                                                                                              comment


                                          Comment…




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 8 of 27
 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 9 of 27




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following document identified as:



            “Yu and Yuyi Joint Visa Application”, a total of 1 page;



          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on April 30,
             2021.




                       Yang Shao, Ph. D.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 10 of 27




            EXHIBIT B
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 11 of 27
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 12 of 27




            EXHIBIT C
                      Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 13 of 27
                                                                       [Certified Translation]




 U.S. Visa Application                               in China                                                                      Language: Chinese (Simplified)


 Back to Home Page                                                                                                      Username yuyi_jason@163.com (27986406)

 New Visa Application/Interview Appointment
                                              Schedule Consular Appointment
 Group Interview Appointment                  This page is for Scheduling consular appointments.
 Appointment History
                                              No time slot to choose for scheduling consular appointment.
 Feedbacks
 Personal Information Update                  Please choose the interview location: Beijing
 Logoff

                                              Back




                                                                                                             First to
                                                                                                            comment


                                          Comment…




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 14 of 27
 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 15 of 27




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following document identified as:



           “2021.04.27 Visa Interview Appointment Page”, a total of 1 page;


          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on April 30,
             2021.




                       Yang Shao, Ph. D.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 16 of 27




            EXHIBIT D
                      Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 17 of 27
                                                               [Certified Translation]



 U.S. Visa Application                      in China                                                                           Language: Chinese (Simplified)


 Back to Home Page                                                                                                  Username yuyi_jason@163.com (27986406)

 Cancel Appointment                   Your interview has been scheduled. Please click the link below to share your comment on our services:
 Reschedule Appointment                                                  Take a Survey
 Request for Expediated Appointment
 Group Interview Application
 Appointment History                                                       APPOINTMENT CONFIRMATION
 Feedbacks
 Personal Information Update
                                      If the applicant wants this confirmation page sent through email as a PDF attachment, please input your email address in
 Logoff                               the box below and click the link “send confirmation through email”. The Application may choose multiple email addresses
                                      to send the appointment confirmation letter.
                                      Email Id:
                                      Yuyi_jason@163.com


                                      Send Appointment Confirmation Letter through Email          Download Appointment Schedule           Print a Copy
                                                                                    APPLICANT DETAILS
                                      Name of the Applicant:                        Yu, Yi
                                      Passport No.:                                 EJ4239796
                                      DS-160 Confirmation No.:                      AA009UKHWX
                                      Number of Applicants:                         2
                                      Visa Type:                                    B1
                                      Visa Application Type                         BEIJING All Others
                                      Visa Priority Type                            Regular
                                                                                 APPOINTMENT DETAILS
                                                                                   BEIJING
                                      Address:                                     No 55 Anjia Lou Lu,
                                                                                   Beijing, 100600

                                      Appointment Date:                   Thursday November 18, 2021
                                      Appointment Time:                   11:00 (91)
                                                                 DOCUMENT SERVICE INFORMATION:
                                      All returned passport/documents will be sent to the selected address below. Please make
                                      sure all information is correct and accurate for timely document service.
                                      Document Service Type:               Mail to home address
                                      Mailing Address Line 1;              Yi Yu 43-304 Wanke Jiarifengjing, Yongfa Street, Fushan
                                                                                      District: 18563800496
                                      City:                                Yantai
                                      Province/State:                      Shandong Province
                                      Postal Code:                         265500
                                                                  Computer Readable Visa Fees Payment
                                      Yu, Yi            Receipt No.:                        CNY1088.00 –
                                                        730227986406368521273564            730227986406368521273564
                                      Yu,               Receipt No.:                        CNY1088.00 –
                                      Xiaomeng          730227986406368521273564




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 18 of 27
 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 19 of 27




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following document identified as:



           “Appointment Interview”, a total of 1 page;


          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on April 30,
             2021.




                       Yang Shao, Ph. D.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 20 of 27




            EXHIBIT E
                 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 21 of 27
                                                             [Certified Translation]




<                                                      Reservation Details
05-09 Sunday Yantai – Beijing

        07:20                          Penglai Airport
        1 hours 20 minutes             Shandong Airlines SC4851 Mid-size 737 Economy No Meal 95.7% on time

        08:40                          Beijing Capital International Airport T3


Luggage Restriction and Rules for Refund and Change                                                                   Details >



        Itinerary Information

        Passenger                      Yi Yu

                                       Personal ID Card 3******************X

                                       Ticket Number 324-6053795363                                                   Copy



        Contact Cell Number            185****0496



        Additional Services

        VIP Lounge                                                                            For Sale
        Leave the noice and enjoy the peace                                            Modify Pass Number



                                                Reserve Now

                  Hotel Reservation Traveling User Only, Up to 30% Discount                      Beijing

                  May 09 Check in               1 night             May 10 Check out

                  Contact Feizhu                                                       Business Number
                  Reservation Confirmation/Refund and Change Confirmation              Push to Confirm/Refund and Change Ticket/Request for Invoice




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 22 of 27
 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 23 of 27




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following document identified as:



           “Jason Yuyi Flight Ticket 1”, a total of 1 page;



          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on April 30,
             2021.




                       Yang Shao, Ph. D.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 24 of 27




            EXHIBIT F
                  Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 25 of 27
                                                              [Certified Translation]




<                                                       Reservation Details
05-09 Sunday Beijing – Zhuhai

        10:40                            Beijing Capital International Airport T3
        3 hours 35 minutes               Shandong Airlines SC1157 Mid-size 737 Economy Lunch 77.3% on time

        14:15                            Zhuhai Jinwan Airport


Luggage Restriction and Rules for Refund and Change                                                                    Details >



        Itinerary Information

        Passenger                        Yi Yu

                                         Personal ID Card 3******************X

                                         Ticket Number 324-6053795363                                                  Copy



        Contact Cell Number              185****0496



        Additional Services

        VIP Lounge                                                                             For Sale
        Leave the noice and enjoy the peace                                             Modify Pass Number

        Express Security Check                                                                 For Sale
        Express Security Check to board first                                           Modify Pass Number


                                                 Reserve Now

                   Contact Feizhu                                                       Business Number
                   Reservation Confirmation/Refund and Change Confirmation              Push to Confirm/Refund and Change Ticket/Request for Invoice




Translator’s notes are in [ ] brackets. Italics signifies the original in English.
Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 26 of 27
 Case 1:16-cv-10386-LTS Document 506-1 Filed 04/30/21 Page 27 of 27




                      Certification of Yang Shao, Ph. D.

                    (510) 449-8267, yangshao7@gmail.com

To Whom It May Concern:

        1. I, Yang Shao, declare that I am a professional interpreter/translator of the
             Chinese Language and the English Language. I am certified as required
             by Section 751(d) of the California Evidence Code, which requires that
             an interpreter/translator be certified or registered in accordance with
             Article 4 of Chapter 2 of Title 8 of Section 68560 of the California
             Government Code. My valid certification number with the Judicial
             Council of California is 301244.



        2. I personally read and understood the following document identified as:



           “Jason Yuyi Flight Ticket 2”, a total of 1 page;



          I hereby certify that the translation from Chinese to English is accurate
          and complete and faithful to the best of my abilities.

        3. I declare under penalty of perjury that the foregoing is true and correct,
             and this Declaration was executed in Fremont, California on April 30,
             2021.




                       Yang Shao, Ph. D.
